DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the request for continued examination filed 09/14/2021.
Claims 2-4, 6, 10-12, 14, 18-20 and 22 are withdrawn.
Claims 1, 5, 7-9, 13, 15-17, 21 and 23-24 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/14/2021 has been entered.

Response to Amendment/Arguments
112(b) Unclear Scope
The standing rejection regarding limitation “at least one processor in communication with a payment network, wherein the at least one processor and the payment network are situated within an interoperability domain of an online architecture, the interoperability domain in communication between an acquirer domain of the online architecture and an issuer domain of the online architecture” is withdrawn in light of the claim amendments.
The standing rejections regarding limitations directed to the revenue computing device are withdrawn in light of the claim amendments, however new grounds of rejection are now made based upon the claim amendments because the claims continue to be unclear. Examiner encourages applicant to remove the limitations directed to the revenue computing device to address these rejections.



Prior Art
Applicant contends the prior art does not teach limitation “wherein the authentication status causes the revenue computing device to proceed with the electronic submission of the tax filing”, however this limitation is being interpreted as the intended use of the authentication status. As such, the recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. See MPEP 2103 I C. 
Applicant also makes arguments regarding the limitation “tax filing”. However, the limitation “tax” is interpreted as nonfunctional descriptive material of the “filing” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
Applicant also contends that Examiner has interpreted “revenue computing device” as nonfunctional descriptive material, however the final office action mailed 06/14/2021 does not state this.
Applicant also contends reference Jenson does not describe or suggest “authenticating a user for an item processed over a network separate from the payment network.” However, this limitation is not present in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 1, 5, 7-9, 13, 15-17, 21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Unclear Scope
Claim 1 is directed to an authentication computing device comprising claimed structure of at least one processor and a memory. However, the claim recites limitations directed to a revenue computing device (e.g. “transmit … wherein the authentication status causes the revenue computing device to proceed with the electronic submission of the tax filing”). As such, it is unclear whether the claims are solely directed towards the at least one processor and the memory, or a combination of the at least one processor and the memory with the revenue computing device. Therefore, the scope is unclear.
Claim 9 recites a method step directed to an “authentication computing device” (e.g. “transmitting, by the authentication computing device, the authentication status …”). However, this method step also recites limitations directed to a “revenue computing device” (e.g. “transmitting, by the authentication computing device, the authentication status ... wherein the authentication status causes the revenue computing device to proceed with the electronic submission of the tax filing based at least in part on the authentication status”). As such, it is unclear whether this method step is solely directed towards the “authentication computing device”, or a combination of the “authentication computing device” with the “revenue computing device”. Therefore, the scope is unclear.
Claim 17 is directed to at least one non-transitory computer-readable storage media having computer-executable instructions embodied thereon wherein executed by at least one processor. However, the claim recites limitations directed to a revenue computing device (e.g. “transmit … wherein the authentication status causes the revenue computing device to proceed with the electronic submission of the tax filing based at least in part on the authentication status”). As such, it is unclear whether the claims are solely directed towards the at least one non-transitory computer-readable storage media having computer-executable instructions embodied thereon wherein executed by at least one processor, or a combination of the at least one non-transitory computer-readable storage media having computer-executable instructions embodied thereon wherein executed by at least one processor with the revenue computing device. Therefore, the scope is unclear.
See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claims 5, 7-8, 13, 15-16, 21 and 23-24 are also rejected as they depend from either claims 1, 9 or claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 9, 13, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al. (US 2005/0165684 A1; “Jensen”).

Claims 1, 9 and 17:
Jensen discloses:
at least one processor in communication with a payment network (Fig.2; paras 29, 31, 37)
a memory in communication with the at least one processor, wherein the memory stores instructions that, when executed by the at least one processor, cause the at least one processor to (Fig.2 item 16; paras 31, 37)
store [storing, by the authentication computing device] a cardholder profile associated with a candidate cardholder of a payment account associated with the payment network in a database system, wherein the cardholder profile includes a plurality of elements including a cardholder identifier, a device identifier ... and trusted authentication data associated with the candidate cardholder, wherein the trusted authentication data is provided by the candidate cardholder to be stored in the cardholder profile (Fig.4 items 62-66; paras 55-56)
use [using, by the authentication computing device] the trusted authentication data to authenticate the candidate cardholder (Fig.4 item 86; paras 25, 55, 64)
receive [receiving, by the authentication computing device], via an API call, from the revenue computing device an authentication request for an electronic submission to the revenue computing device of a … filing of the candidate cardholder, wherein the authentication request includes a filing identifier (Fig.4 item 70; para 57)
detect [detecting, by the authentication computing device] the authentication request is associated with the candidate cardholder by matching the filing identifier to at least one of the plurality of elements of the cardholder profile (Fig.4 items 68 and 86; paras 25, 55-56)
transmit [transmitting, by the authentication computing device] an identity challenge to a user device associated with the device identifier of the cardholder profile, wherein the identity challenge requests authentication data associated with the candidate cardholder for the … filing (Fig.4 item 72; paras 25, 58)
receive [receiving, by the authentication computing device] a challenge response including response authentication data from the user device (Fig.4 item 84; paras 25, 62)
compare [comparing, by the authentication computing device] the response authentication data to the trusted authentication data of the cardholder profile (Fig.4 item 86; paras 25, 55, 64)
determine [determining, by the authentication computing device] an authentication status associated with the authentication request based on the comparison returning a match (Fig.4 item 86; paras 25, 55, 64)
transmit [transmitting, by the authentication computing device] the authentication status to the revenue computing device (Fig.4 item 88; paras 25, 64)
The limitations “use [using] … for payment transactions initiated using the payment account data and received via the payment network from the acquirer domain”, “receive [receiving] … wherein the electronic submission of the … filing is not processed by the payment network or the authentication computing device” and “transmit [transmitting] … wherein the authentication status causes the revenue computing device to proceed with the electronic submission of the … filing [based at least in part on the authentication status]” are interpreted as intended use. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. See MPEP 2103 I C.
The limitations “payment account data” and “tax filing” are interpreted as nonfunctional descriptive and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 5, 13 and 21:
Jensen discloses all limitations of claims 1, 9 and 17. Jensen also discloses:
wherein the trusted authentication data includes trusted biometric authentication data of the candidate cardholder (para 55)
wherein the identity challenge requests biometric authentication data (Fig.4 item 82; paras 60-61)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Houseworth et al. (US 2016/0063645 A1; “Houseworth”).

Claims 7, 15 and 23:
Jensen teaches all limitations of claims 1, 9 and 17. Jensen does not teach:
generate [generating] an authentication score based upon the comparison
compare [comparing] the authentication score to at least one score threshold to determine the authentication status
Houseworth teaches:
generate [generating] an authentication score based upon the comparison (Fig.3 items 308 and 310, Fig.4 item 402; paras 63-63, 66)
compare [comparing] the authentication score to at least one score threshold to determine the authentication status (Fig.4 item 404; para 68)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication computing device, method, and computer-readable storage media of Jensen to include generating an authentication score based upon the comparison and comparing the authentication score to at least one score threshold to determine the authentication status, as taught by Houseworth, in order to improve authentication security (Houseworth paras 6-8).

Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Kolman et al. (US 9122866 B1; “Kolman”).

Claims 8, 16 and 24:
Jensen teaches all limitations of claims 1, 9 and 17. Jensen also teaches:
determine [determining] the authentication status associated with the authentication request based on … the comparison (Fig.4 item 86; paras 25, 55)
Jensen does not teach:
wherein the authentication request includes a revenue authentication result associated with a prior authentication for the … filing
determine the authentication status associated with the authentication request based on the revenue authentication result
Kolman teaches:
wherein the authentication request includes a revenue authentication result associated with a prior authentication for the … filing (8:41-51, 9:28-40)
determine the authentication status associated with the authentication request based on the revenue authentication result (8:41-51, 9:28-40)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication computing device, method, and computer-readable storage media of Jensen to include wherein the authentication request includes a revenue authentication result associated with a prior authentication for the filing and determine the authentication status associated with the authentication request based on the revenue authentication result, as taught by Kolman, in order to improve authentication security (Kolman 1:12-47). The limitation “tax filing” is nonfunctional descriptive material and thus, do not serve to differentiate the claim from the prior art. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685